Illinois Official Reports                          Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                                                                             accuracy and integrity of
                                                                             this document
                                  Supreme Court                              Date: 2016.02.29 10:41:35
                                                                             -06'00'




                         People v. Cummings, 2016 IL 115769




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:               DERRICK A. CUMMINGS, Appellee.


Docket No.           115769


Filed                January 22, 2016


Decision Under       Appeal from the Appellate Court for the Third District, heard in that
Review               court on appeal from the Circuit Court of Whiteside County, the Hon.
                     John Hauptman, Judge, presiding.



Judgment             Reversed and remanded.


Counsel on           Lisa Madigan, Attorney General, of Springfield, and Trish Joyce,
Appeal               State’s Attorney, of Morrison (Carolyn E. Shapiro, Solicitor General,
                     and Michael M. Glick and Eldad Z. Malamuth, Assistant Attorneys
                     General, of Chicago, and Richard T. Leonard, of the Office of the
                     State Appellate Prosecutor, of counsel), for the People.

                     Michael J. Pelletier, State Appellate Defender, Peter A. Carusona,
                     Deputy Defender, and Sean Conley, Assistant Appellate Defender, of
                     the Office of the State Appellate Defender, of Ottawa, for appellee.



Justices             CHIEF JUSTICE GARMAN delivered the judgment of the court,
                     with opinion.
                     Justices Freeman, Thomas, Kilbride, Karmeier, Burke, and Theis
                     concurred in the judgment and opinion.
                                             OPINION


¶1       On April 27, 2015, the Supreme Court of the United States vacated this court’s judgment in
     People v. Cummings, 2014 IL 115769 (Cummings I), and remanded the cause for consideration
     in light of Rodriguez v. United States, 575 U.S. ___, 135 S. Ct. 1609 (2015). Illinois v.
     Cummings, ___ U.S. ___, 135 S. Ct. 1892 (2015). This court directed the State and defendant
     to file additional briefs regarding the impact of Rodriguez on this case.

¶2                                         BACKGROUND
¶3        The facts surrounding defendant’s arrest are described in detail in our earlier opinion.
     Cummings I, 2014 IL 115769, ¶¶ 3-10. To summarize, defendant was driving a van registered
     to a woman named Pearlene Chattic in the city of Sterling. Sterling police officer Shane Bland
     pulled the van over because there was a warrant out for Chattic’s arrest. Bland was unable to
     see the driver of the van until after he had pulled the vehicle over. Upon approaching, Bland
     saw defendant was a man and could not have been Chattic. Bland asked defendant for a
     driver’s license and proof of insurance before explaining the reason for the stop. Defendant
     responded that he did not have a driver’s license, and Bland cited him for driving while his
     license was suspended. 625 ILCS 5/6-303(d) (West 2010).
¶4        The circuit court of Whiteside County granted defendant’s motion to suppress evidence,
     and the appellate court affirmed. People v. Cummings, 2013 IL App (3d) 120128. This court
     affirmed, with two justices dissenting, finding that Bland’s license request impermissibly
     prolonged the seizure of defendant and the van. Cummings I, 2014 IL 115769. This court was
     in unanimous agreement that the initial stop was lawful because of Bland’s reasonable
     suspicion “the driver was subject to seizure.” Id. ¶ 20. This court also unanimously concluded
     Bland’s reasonable suspicion that the driver was subject to arrest disappeared when he saw that
     the driver was a man and not Chattic, a woman. Likewise, defendant’s production of a license
     was compelled and not consensual. The case thus presented a fairly narrow issue: whether
     asking for a driver’s license in a lawfully initiated stop, without reasonable suspicion of a
     traffic violation or that the driver is subject to arrest, violates the fourth amendment by
     impermissibly prolonging the stop.
¶5        The majority concluded that, once Bland’s reasonable suspicion evaporated, the request for
     identification was unrelated to the reason for the stop, and it impermissibly extended the stop.
     Id. ¶ 26. The dissent concluded the request for a driver’s license was one of the “ordinary
     inquir[ies] incident to such a stop” permitted under Illinois v. Caballes, such that it did not
     impermissibly extend the stop. Id. ¶ 44 (Garman, C.J., dissenting, joined by Thomas, J.); see
     Illinois v. Caballes, 543 U.S. 405, 408 (2005). The court entered judgment on March 20, 2014.
     On April 22, the court granted the State’s motion to stay the mandate pending its filing of a
     petition for writ of certiorari with the United States Supreme Court, which the State filed on
     August 18, 2014.
¶6        While the State’s petition was pending, the United States Supreme Court issued its opinion
     in Rodriguez v. United States, 575 U.S. ___, 135 S. Ct. 1609 (2015). In Rodriguez, the Court
     considered whether an eight-minute delay after a completed traffic stop, in order to conduct a
     drug-detecting dog sniff, violates the fourth amendment by impermissibly prolonging the stop.

                                                -2-
       The Court had previously upheld a dog sniff conducted contemporaneously with a traffic stop,
       so long as it did not prolong the stop “beyond the time reasonably required to complete [the]
       mission” of the traffic stop. Caballes, 543 U.S. at 407. It had also upheld unrelated questioning
       contemporaneous with a traffic stop, so long as it did not “measurably extend the duration of
       the stop.” Arizona v. Johnson, 555 U.S. 323, 333 (2009). The Rodriguez Court also noted that
       some lower courts had given officers leeway to conduct a dog sniff at an unrelated traffic stop
       where the prolonging of the stop was “de minimis.” Rodriguez, 575 U.S. at ___, 135 S. Ct. at
       1615 (allowing two additional minutes for a dog sniff (citing United States v. $404,905.00 in
       U.S. Currency, 182 F.3d 643, 649 (8th Cir. 1999))). The Eighth Circuit Court of Appeals in
       Rodriguez had concluded the eight-minute delay was only a de minimis intrusion on the
       defendant’s fourth amendment rights.
¶7         The Supreme Court rejected that rule allowing de minimis prolonging of a stop and held
       that the dog sniff, as “a measure aimed at ‘detect[ing] evidence of ordinary criminal
       wrongdoing,’ ” was not part of the officer’s “mission” for the stop. Rodriguez, 575 U.S. at ___,
       135 S. Ct. at 1615 (quoting City of Indianapolis v. Edmond, 531 U.S. 32, 41 (2000)). The Court
       defined the mission of the stop as “to address the traffic violation that warranted the stop” and
       to “attend to related safety concerns.” Id. at ___, 135 S. Ct. at 1614. The safety concerns of the
       stop include “ensuring that vehicles on the road are operated safely and responsibly” (id. at
       ___, 135 S. Ct. at 1615) and maintaining officer safety, as “[t]raffic stops are especially fraught
       with danger to police officers.” (Internal quotation marks omitted.) Id. at ___, 135 S. Ct. at
       1616 (quoting Johnson, 555 U.S. at 330). The mission’s safety concerns permit officers to
       make “ ‘ordinary inquiries incident to [the traffic] stop.’ ” Id. at ___, 135 S. Ct. at 1615
       (quoting Caballes, 543 U.S. at 408). “Typically such inquiries involve checking the driver’s
       license, determining whether there are outstanding warrants against the driver, and inspecting
       the automobile’s registration and proof of insurance.” Id. at ___, 135 S. Ct. at 1615. Actions
       undertaken outside the mission would cause the stop to become unlawful if they “ ‘measurably
       extend the duration of the stop’ ” without “the reasonable suspicion ordinarily demanded to
       justify detaining an individual.” Id. at ___, 135 S. Ct. at 1615 (quoting Johnson, 555 U.S. at
       333). Thus, the United States Supreme Court drew a bright line against prolonging a stop with
       inquiries outside the mission of a traffic stop, unless an officer has reasonable suspicion for
       those inquiries. It also provided firmer guidance as to which inquiries fall within that mission.

¶8                                               ANALYSIS
¶9         Our question on remand is limited to the impact of Rodriguez on our decision in
       Cummings I. Defendant has not raised any arguments relating to any distinct protection under
       article I, section 6, of the Illinois Constitution of 1970 that would require a departure from
       general fourth amendment analysis. Ill. Const. 1970, art. I, § 6; see generally People v.
       Caballes, 221 Ill. 2d 282, 289-314 (2006) (describing this court’s limited lockstep approach to
       synchronizing Illinois’s search and seizure protections with the fourth amendment). The sole
       question is whether, in light of Rodriguez, Officer Bland’s request for a driver’s license after
       concluding defendant was not Pearlene Chattic impermissibly prolonged the stop, violating the
       fourth amendment.
¶ 10       The parties’ arguments focus on the Supreme Court’s descriptions of the ordinary inquiries
       of a traffic stop. The State’s position is that asking for a driver’s license is an ordinary inquiry


                                                    -3-
       incident to every lawful vehicle stop and that Rodriguez thus abrogated our prior holding in
       Cummings I. Because the stop was otherwise reasonable in accordance with fourth amendment
       precedent, the driver’s license request did not involve the sort of stop-prolonging unrelated
       criminal investigation prohibited by Rodriguez.
¶ 11       Defendant, focusing on the Rodriguez Court’s statement that an officer’s mission in a
       traffic stop “typically” includes checking the driver’s license, argues the reason for the stop
       informs which inquiries would be ordinary for that type of stop. In defendant’s view, because
       Bland pulled him over solely to seek Chattic’s arrest, his driver’s license would not be part of
       any ordinary inquiry. Defendant notes the Rodriguez Court’s repeated references to
       enforcement of traffic laws. See, e.g., Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1615 (noting
       that license checks, registration inspection, and checking for outstanding warrants “serve the
       same objective as enforcement of the traffic code: ensuring that vehicles on the road are
       operated safely and responsibly”); id. at ___, 135 S. Ct. at 1614 (“Authority for the seizure thus
       ends when tasks tied to the traffic infraction are—or reasonably should have
       been—completed.”). In defendant’s view, this was a highly atypical traffic stop, having no
       origin in enforcing traffic laws. The State counters by arguing the only atypical element of this
       stop was its brevity, and by pointing out that, in practical terms, defendant argues no inquiries
       could be ordinary inquiries in this stop.
¶ 12       The State additionally notes the danger presented to officers in carrying out traffic stops,
       noting that the ordinary inquiries incident to a stop have a role in promoting the government’s
       officer safety interest. Defendant argues the State has never demonstrated how the request for a
       license promotes those interests when the initial stop was not traffic-related.
¶ 13       We believe Rodriguez supports the State’s interpretation. A traffic stop is analogous to a
       Terry stop, and its permissible duration is determined by the seizure’s mission. Id. at ___, 135
       S. Ct. at 1614. The seizure’s mission consists of the purpose of the stop—in Rodriguez, traffic
       enforcement—and “related safety concerns.” Id. at ___, 135 S. Ct. at 1614. Those related
       safety concerns include “ ‘ordinary inquiries incident to [the traffic] stop,’ ” and typically
       “involve checking the driver’s license, determining whether there are outstanding warrants
       against the driver, and inspecting the automobile’s registration and proof of insurance.” Id. at
       ___, 135 S. Ct. at 1615 (quoting Caballes, 543 U.S. at 408). Those checks serve also to enforce
       the traffic code. Id. at ___, 135 S. Ct. at 1615.
¶ 14       Ordinary inquiries within the traffic stop’s mission clearly do not offend the fourth
       amendment. Defendant would require a more limited set of ordinary inquiries where the stop
       did not have its genesis in traffic enforcement. That view, however, disregards the Court’s
       discussion of the government’s officer safety interest in Rodriguez. Contrasting the parallel
       criminal investigation of a dog sniff with the ordinary inquiries, the Rodriguez Court made
       clear that the ordinary inquiries serve officer safety as well as traffic enforcement:
                    “Unlike a general interest in criminal enforcement, however, the government’s
                officer safety interest stems from the mission of the stop itself. Traffic stops are
                ‘especially fraught with danger to police officers,’ Johnson, 555 U.S., at 330 (internal
                quotation marks omitted), so an officer may need to take certain negligibly burdensome
                precautions in order to complete his mission safely.” Id. at ___, 135 S. Ct. at 1616.
       Rodriguez then cited with approval United States v. Holt, which recognized the officer safety
       justification for criminal record and outstanding warrant checks. Id. at ___, 135 S. Ct. at 1616


                                                   -4-
       (citing United States v. Holt, 264 F.3d 1215, 1221-22 (10th Cir. 2001), abrogated on other
       grounds by United States v. Stewart, 473 F.3d 1265, 1269 (10th Cir. 2007) (recognizing that
       officers asking about weapons in a traffic stop were not limited to asking about loaded ones)).
       Notably, the Holt court approved criminal record and warrant checks “even though the purpose
       of the stop had nothing to do with such prior criminal history.” Holt, 264 F.3d at 1221. The
       Tenth Circuit held that criminal record and warrant checks were justified because “an officer
       will be better appri[s]ed of whether the detained motorist might engage in violent activity
       during the stop.” Id. at 1222.
¶ 15        Defendant’s view of the ordinary inquiries, that they must relate to the initial purpose of the
       stop, would be in direct conflict with Holt’s officer safety justifications as favorably cited in
       Rodriguez. Rodriguez makes clear that unrelated inquiries impermissibly prolong the stop
       beyond its original mission when those inquiries are not precipitated by reasonable suspicion.
       Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1614-15 (discussing Caballes, 543 U.S. at 407,
       Johnson, 555 U.S. at 333, and Muehler v. Mena, 544 U.S. 93, 101 (2005)). Ordinary inquiries
       incident to the stop do not prolong the stop beyond its original mission, because those inquiries
       are a part of that mission. Id. at ___, 135 S. Ct. at 1614-15. Indeed, defendant’s view would
       collapse the two parts of the mission—the initial purpose of the stop and ordinary inquiries of
       the stop—into just the purpose of the stop. Nothing in Rodriguez suggests that license requests
       might be withdrawn from the list of ordinary inquiries for a nontraffic enforcement stop.
¶ 16        To the extent the ordinary inquiries are justified by the officer safety interest, defendant’s
       view would also require a conclusion that it is the type of stop, and not the occurrence of the
       stop itself, that generates danger for officers. The relevant authorities instead reveal it is the
       stop itself that poses danger. Id. at ___, 135 S. Ct. at 1616 (“[t]raffic stops are ‘especially
       fraught with danger to police officers’ ” (quoting Johnson, 555 U.S. at 330)); id. at ___, 135 S.
       Ct. at 1616, (noting “the government’s officer safety interest stems from the mission of the stop
       itself”).
¶ 17        Defendant’s argument that the State must show how driver’s license checks advance the
       interest in officer safety in this case, likewise, is foreclosed by Rodriguez’s favorable citation
       of Holt. Warrant checks and criminal history checks without reasonable suspicion were
       deemed permissible as “certain negligibly burdensome precautions in order to complete [the
       officer’s] mission safely.” Id. at ___, 135 S. Ct. at 1616. Thus, where a traffic stop is lawfully
       initiated, the interest in officer safety entitles the officer to know the identity of a driver with
       whom he is interacting. If the permissible inquiries include warrant and criminal history
       checks, as the Rodriguez Court found, they necessarily include less invasive driver’s license
       requests. Accordingly, the State need not make any special showing that driver’s license
       requests, as a less invasive precursor to already-permissible criminal history checks, achieve
       some additional safety goal.
¶ 18        Officer Bland’s stop of defendant was lawfully initiated. Though his reasonable suspicion
       the driver was subject to arrest vanished upon seeing defendant, Bland could still make the
       ordinary inquiries incident to a stop. The interest in officer safety permits a driver’s license
       request of a driver lawfully stopped. Such ordinary inquiries are part of the stop’s mission and
       do not prolong the stop for fourth amendment purposes.




                                                    -5-
¶ 19                                           CONCLUSION
¶ 20       The United States Supreme Court’s decision in Rodriguez makes clear that a driver’s
       license request of a lawfully stopped driver is permissible irrespective of whether that request
       directly relates to the purpose for the stop. As a result, Officer Bland’s request for defendant’s
       license did not violate the fourth amendment by prolonging the stop.
¶ 21       The judgment of the appellate court, which affirmed the circuit court’s judgment, is
       reversed. The circuit court judgment, suppressing evidence for prolonging the stop in violation
       of the fourth amendment, is reversed. The cause is remanded for further proceedings consistent
       with this opinion.

¶ 22      Reversed and remanded.




                                                   -6-